SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
69
CA 10-01992
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


KRISTEN RICKERT AND ROBERT RICKERT,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

COUNTY OF ONONDAGA, DEFENDANT-APPELLANT.


GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (MARY J. FAHEY OF COUNSEL),
FOR DEFENDANT-APPELLANT.

LYNN LAW FIRM, LLP, SYRACUSE (PATRICIA A. LYNN-FORD OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered February 24, 2010 in a personal
injury action. The order denied the motion of defendant for summary
judgment.

     Now, upon reading and filing the stipulation of withdrawal of
appeal signed by the attorneys for the parties on December 30, 2010
and January 4, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court